Title: To George Washington from Charles Carter, 27 April 1756
From: Carter, Charles
To: Washington, George



Dr Sr
Wmburgh Aprl 27 1756

I recd yr Second and third of the 22d of this instant since which I have not had leisure to answer it I am now in the Country Com[mitt]ee. and have just Stole a moment to tell you all I can learn is that a few of the youths in the service have been at times imprudent and drank too Freely and in their cups have

said what none of them in their sober moments would willingly own I think as you have never in the least been reflectd on you are too much affectd I hope you will have a better opinion of yr Country and not condemn us upon a misrepresentation. I hope the reinforcement now orderd will enable you to extricate yr Bleeding Country from the threatd danger. I am Dr Sr yr affe hume Servt

Ch. Carter

